Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
0. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Claim Rejections - 35 USC § 101
1. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Statutory Double Patenting Rejections
1a. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a statutory double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of Kim (US 10,912,031 B2, herein after Kim ‘031).
 The pending claim of instant application is patentably indistinct version of the claims of continuation parent Kim ‘031. The following table lists the equivalent limitation of claims of instant application and of Kim ‘031. These are statutory double patenting 


Table 1 Statutory Double Patenting
Instant Application 17/164,007
Parent Patent 10,912,031
1, A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, a control message including information indicating a configuration for a radio resource control (RRC) inactive state;

setting a state variable of a packet data convergence protocol (PDCP) entity associated with a data radio bearer (DRB) to an initial value, based on the information included in the received control message; and 

discarding all stored PDCP protocol data units (PDUs) of the PDCP entity associated with the DRB, based on the information included in the received control message.

1, A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, a control message including information indicating a configuration for a radio resource control (RRC) inactive state; 

setting a state variable of a packet data convergence protocol (PDCP) entity associated with a data radio bearer (DRB) to an initial value, based on the information included in the received control message; and 

discarding all stored PDCP protocol data units (PDUs) of the PDCP entity associated with the DRB, based on the information included in the received control message.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	



/JUNG LIU/Primary Examiner, Art Unit 2473